Exhibit 10.36

O’CHARLEY’S INC.

EXECUTIVE EMPLOYMENT AGREEMENT

(the “Agreement”)

O’CHARLEY’S INC.

(the “Company”)

and

Marc A. Buehler

(“Executive”)

September 14, 2011

BACKGROUND

Effective September 16, 2011 (the “Commencement Date”), Executive shall commence
employment with the Company as the President of the Company’s O’Charley’s
concept, and in connection therewith, the Company and Executive desire to enter
into this Agreement setting forth the terms and conditions of the employment
relationship of the Executive with the Company.

NOW, THEREFORE, in consideration of the promises contained herein, and for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Executive agree as follows:

ARTICLE I.

EMPLOYMENT, DUTIES AND TERM

1.1 Employment. Upon the terms and conditions set forth in this Agreement, the
Company hereby employs Executive effective on the Commencement Date as the
President of the O’Charley’s concept, and Executive accepts such employment. The
position is based in Nashville, Tennessee; and accordingly, the Executive shall
maintain Executive’s primary domicile in the greater metropolitan Nashville,
Tennessee area as soon as reasonably practicable following the Commencement Date
(but in no event later than August 1, 2012) and thereafter for the duration of
the Term (with the determination of “primary domicile” to be made by the Company
in the reasonable exercise of its discretion, considering all relevant and
appropriate factors and circumstances). In addition, the Executive shall,
subject to usual and customary travel attendant with the position, maintain a
presence in the home office during normal business hours on and after the
Commencement Date. Should Executive fail to maintain Executive’s primary
domicile in accordance with this section, the same shall constitute a material
breach of this Agreement, and in addition to any other rights and remedies which
the Company may possess, Executive shall repay the Company (on or before
August 30, 2012) the signing bonus referenced in Section 2.2 below as well as
any Relocation Reimbursement provided by the Company pursuant to Section 2.6
below.

1.2 Duties. Executive shall devote Executive’s full-time and best efforts to the
Company and to fulfilling the duties of Executive’s position, which shall
include such duties as may from time to time be assigned to Executive by the
Company. The Executive may devote reasonable time and attention to civic,
charitable, business and social organizations so long as such activities do not
interfere with the performance of Executive’s obligations and responsibilities
under this Agreement and provided that Executive shall obtain the prior written
approval of the Company’s Chief Executive Officer prior to joining the Board of
Directors or other governing body of any such entity, including any civic,
charitable, business or social organization. Executive shall comply with the
Company’s policies and procedures to the extent they are not inconsistent with
this Agreement, and in the case of such inconsistency, the provisions of this
Agreement shall prevail. The Executive agrees to serve as requested without any
additional compensation as an officer and/or director of the board of directors
of any subsidiary of the Company as requested. If the Executive’s employment
terminates for any reason, the Executive shall resign as an officer of the
Company and as an officer and director of all of its subsidiaries, such
resignation to be effective no later than the date of termination of Executive’s
employment hereunder.



--------------------------------------------------------------------------------

1.3 Term. Subject to the provisions of Articles III, IV and V herein, this
Agreement and Executive’s employment shall continue until September 30, 2014
(the “Initial Term”) and shall automatically renew for successive one year
periods (each, a “Renewal Term”) upon all terms, conditions and obligations set
forth herein unless either party shall provide written notice to the other not
less than ninety (90) days nor more than one hundred eighty (180) days prior to
the expiration of the Initial Term or any Renewal Term, as applicable (the
“Notice of Non-Renewal”). For purposes hereof, the Initial Term, together with
any Renewal Term, are hereinafter referred to as the “Term.” In the event that,
for any reason, Executive shall not commence employment on or before the
Commencement Date, this Agreement shall be deemed of no force and effect.

ARTICLE II.

COMPENSATION AND EXPENSES

2.1 Base Salary. For services rendered under this Agreement during the Term, the
Company shall pay Executive a base salary at the rate of $400,000 per annum
commencing on the Commencement Date, pro-rated for the balance of the 2011
fiscal year, and to also remain fixed for the Company’s 2012 fiscal year.
Executive’s base salary shall be reviewed annually by the Compensation and Human
Resources Committee of the Board (the “Committee”), with the first such review
effective for the Company’s 2013 fiscal year, and may be increased in the sole
discretion of the Committee (such base salary, as it may be increased from time
to time during the Term, is hereinafter referred to as the “Base Salary”).

2.2 Bonus and Incentive. The Executive shall be eligible to participate in such
bonus and incentive plans during the Term as the Committee, in the sole exercise
of its discretion, may determine appropriate. For purposes of the Company’s 2011
fiscal year, Executive shall be entitled to a “deferred signing bonus” of
$75,000, but payable in accordance with the terms hereunder. For the 2012 fiscal
year and for each fiscal year thereafter during the Term, it is contemplated
that Executive’s bonus plan will provide for bonus eligibility equal to 60% of
Base Salary at the “Target” level of performance and based collectively on both
the Company’s and O’Charley’s respective performance, with the calculation of
“Target” together with the performance and relevant parameters and metrics in
determining bonus eligibility, being on such terms as may from time to time be
determined by the Committee in the sole exercise of its discretion. All bonuses
(including the deferred signing bonus for the 2011 fiscal year) shall be payable
in accordance with the Company’s then current policies and procedures, which
shall include, without limitation, that Executive be an employee in good
standing on the date such bonuses are paid (which date is currently within the
first two weeks in February following the fiscal year in which such bonuses were
earned, but is subject to change in the Committee’s sole discretion).

2.3 Long-Term Incentive. On the Commencement Date, Executive shall be granted an
option (the “Stock Option”) pursuant to the Company’s 2008 Equity and Incentive
Plan (the “Plan”) to purchase one hundred thousand (100,000) shares of the
Company’s common stock at an exercise price equal to the closing price for the
Company’s common stock on the Commencement Date. The full terms and conditions
with respect to the Stock Option shall be as set forth herein, in the Plan, and
in the award agreement evidencing the grant thereunder. Subject to the
foregoing, one hundred percent (100%) of the Stock Option shall cliff vest on
the third (3rd) anniversary of the Commencement Date, and the Stock Option shall
expire on the seventh (7th) anniversary of the Commencement Date. Without
limiting the generality of the foregoing, it shall be a condition precedent to
the vesting of the Stock Option that Executive be employed with the Company on
the date(s) the Stock Option is scheduled to vest.

2.4 Business Expenses. The Company shall, consistent with its policies in effect
from time to time, bear all ordinary and necessary business expenses incurred by
Executive in performing Executive’s duties as an employee of the Company,
provided, that Executive incurs and accounts promptly for such expenses to the
Company in accordance with the Company’s policies in place from time to time
during the Tenn. Executive shall submit all expense reimbursement requests to
the Chief Executive Officer for approval.

 

2



--------------------------------------------------------------------------------

2.5 Benefits. During the Term, the Company shall provide Executive with those
health, life, disability, deferred compensation and other benefits provided
generally to members of senior management (subject to change or revision as
applicable to other senior executives generally). Executive is entitled to five
(5) days of sick leave per calendar year. This program permits Executive to use
sick leave for necessary doctor or dentist appointments for Executive or for
specified dependents. Executive is entitled to twenty (20) days of vacation per
calendar year, prorated for the first year. Sick leave and vacation do not carry
over from year to year. Payment of any accrued and unused vacation days upon
termination shall be in accordance with Company policies which may change from
time to time.

2.6 Additional Perquisites/Relocation Assistance. During the Term, the Company
shall also provide Executive with a car allowance in the amount of $25,000
annually (and pro-rated for the balance of the 2011 fiscal year). Additionally,
the Company shall assist Executive with relocation costs to the Nashville,
Tennessee area, with the Company’s reimbursement obligation thereto being capped
at One Hundred Thousand Dollars ($100,000), inclusive of any “gross-up” for tax
purposes (the “Relocation Reimbursement”). The Executive shall coordinate with
the Company’s Chief Human Resources Officer prior to incurring any expenses for
which Executive shall seek any portion of the Relocation Reimbursement, and such
reimbursement shall be monitored and administered on terms and conditions which
are consistent with the Company’s current policies pertaining to relocation.
Without limiting the generality of the foregoing, any approved expenses incurred
by Executive in connection with temporary housing in the Nashville area,
together with air travel to and from Nashville prior to such time as Executive
shall transition his primary domicile to the Nashville area, shall be debited
against the Relocation Reimbursement and shall not be in addition thereto.
Furthermore, in the event that, prior to the third (3rd) anniversary of the
Commencement Date, Executive should voluntarily terminate his employment with
the Company for any reason other than: (i) a Termination with Good Reason under
Article III, (ii) a Termination for Good Reason under Article IV, or
(iii) following a Change in Control (as defined in Section 4.1 below), then
Executive agrees to reimburse the Company to the full extent of the Relocation
Reimbursement and the signing bonus (referenced in Section 2.2 above) provided
by Company. Executive shall pay the Company such sums within fifteen (15) days
following Executive’s termination hereunder.

ARTICLE III.

SEVERANCE PRIOR TO CHANGE IN CONTROL

3.1 Severance. This Article III shall not apply to termination following a
Change in Control (as hereinafter defined), which is governed solely by Article
IV.

3.2 Severance Payment.

(a) It is understood and agreed that, except as provided in Section 3.2(b)
below, if Executive’s employment with the Company should be terminated at any
time prior to the expiration of the Term as a result of a Termination Without
Cause (defined below) or a Termination With Good Reason (defined below), and if
Executive is not then or thereafter in material breach of this Agreement, and
upon the execution and delivery to the Company by Executive of an agreement, in
a form presented by the Company and accepted by Executive, which acceptance
shall not be unreasonably withheld or delayed, releasing all claims which
Executive may have against the Company (other than claims for indemnification
pursuant to Section 6.7 hereunder, claims under this Agreement, claims for
vested benefits including deferred compensation and 401k balances, claims under
COBRA, and claims for any vested equity interests in the Company) (the
“Severance Agreement”), Executive shall receive (commencing with the first pay
period following the execution and non-revocation of the Severance Agreement),
in full and complete settlement of any claims for compensation which Executive
may have, and in lieu of any severance pay under any policy of the Company or
otherwise, the following:

(i) continued weekly payments, in accordance with the Company’s regular payroll
practices, for a period of fifty-two (52) weeks equal to one-fifty second
(l/52nd) of Executive’s then current Base Salary (less all applicable
withholding and deductions); and

(ii) any payments and benefits which Executive or Executive’s spouse,
dependents, beneficiaries or estate would have been entitled to receive pursuant
to any employee health benefit plan of the Company for a twelve (12)-month
period had Executive remained an employee during that period, with such benefits
provided to Executive at no less than the same coverage level and at no more of
a cost to Executive as in effect as of the date of Executive’s termination
subject to such reduction in coverage or increases in cost as shall

 

3



--------------------------------------------------------------------------------

become in effect for senior executive employees of the Company generally
(“Health Benefit Continuation”), provided, however, that such continued payments
and benefits shall terminate on the date or dates Executive receives
substantially similar coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis).

(b) The provisions of Section 3.2(a) above notwithstanding, should the Company
provide the Executive with a Notice of Non-Renewal, and thereafter elect to
terminate Executive’s employment with the Company on or prior to the expiration
of the Term, Executive shall be entitled to the following benefits and
concessions upon the execution and non-revocation of a Severance Agreement if
such termination is a Termination Without Cause and if Executive is not then or
thereafter in material breach of this Agreement: (i) continued weekly payments
of Base Salary and the provision of health benefits from the date of termination
through the stated expiration date of the Agreement, as fully as if the Company
had not elected to terminate Executive; and (ii) commencing upon the stated
expiration of the Agreement, the following: (X) continued weekly payments, in
accordance with the Company’s regular payroll practices, for a period of
twenty-six (26) weeks, equal to one-fifty second (1/52) of Executive’s then
current Base Salary (less all applicable withholding and deductions), (Y) the
Health Benefit Continuation as set forth in Section 3.2(a)(ii) above but for a
period of twenty-six weeks; and (Z) a reduction in the non-compete restriction
in Section 5.2(b) from fifty-two (52) weeks to twenty-six (26 weeks) subsequent
to the stated expiration of the Agreement. Additionally, should the Company
provide Executive with a Notice of Non-Renewal but not elect to terminate
Executive on or prior to the expiration of the Term, then upon any subsequent
termination of Executive by Company, where the same is deemed to be a
Termination Without Cause, Executive shall receive the greater of those benefits
referenced in this subsection (b)(ii)(X), (Y) and (Z) or those benefits provided
by any formal severance policy of the Company in effect at the time of such
termination; provided that, such benefits shall be conditioned upon the parties’
execution and non-revocation of a Severance Agreement.

(c) As used in this Article III, “Termination Without Cause” means any
termination of Executive’s employment by the Company other than a Termination
With Cause (defined below).

(d) As used in this Article III, “Termination With Cause” means termination by
the Company of Executive’s employment at any time after the Company believes in
good faith it has actual knowledge of the occurrence of any of the following
events on the part of Executive: indictment or conviction for fraud,
misappropriation or embezzlement (or any other felony or crime of moral
turpitude), gross neglect of duty, material breach of this Agreement, a material
act of dishonesty or disloyalty, the inability by Executive to discharge
Executive’s material duties due to death, disability or alcohol or drug
addiction, or gross misconduct inimical to the best interests of the Company;
provided, however, that termination of employment solely due to unsatisfactory
job performance shall not be considered a Termination With Cause.

(e) As used in this Article III, “Termination with Good Reason” means
Executive’s termination of employment at any time after Executive has actual
knowledge of the occurrence, without Executive’s written consent, of a material
reduction in Executive’s Base Salary or a material reduction in the health and
welfare insurance, retirement and other benefits available to Executive as of
the Commencement Date, except for reductions in such benefits as shall become in
effect for senior executive employees of the Company generally; provided that
Executive shall have notified the Company of the existence of the condition
described above within ninety (90) days of Executive’s actual knowledge of the
initial existence of the condition, and the Company shall have failed to remedy
the condition within thirty (30) days of receiving such notice (and any such
election on the part of Executive to thereafter terminate employment for “Good
Reason” as contemplated under this subsection 3.2(e) must occur within ten
(10) days following the Company’s failure to remedy such condition, or
Executive’s rights thereafter to terminate on account of such condition shall be
waived). For the avoidance of doubt, subsequent occurrences of these events
shall start new time periods described in this paragraph.

(f) In the event Executive’s employment pursuant to this Agreement terminates
for any reason other than a Termination Without Cause or a Termination With Good
Reason, Executive shall be entitled to receive, in full and complete settlement
of any claims for compensation which Executive may have, and in lieu of any
severance pay under any policy of the Company or otherwise, Base Salary and
benefits to be paid or provided by the Company through the date of termination.
The parties agree and acknowledge that the Company may from time to time elect
to amend or restate its senior executives’ contracts at the expiration of any
Initial Term or

 

4



--------------------------------------------------------------------------------

Renewal Term, and a decision to extend the Executive’s term of employment but on
terms and conditions which do not vary in any manner which is materially adverse
to the Executive from the terms and conditions set forth in this Agreement shall
not constitute an election on the part of the Company (constructively or
otherwise) not to extend any Initial Term or Renewal Term hereunder. The amounts
payable to Executive under this Article III are not eligible earnings under any
pension, savings, deferred compensation, bonus, incentive, supplemental
retirement benefit or other benefit plan of the Company.

ARTICLE IV.

CHANGE IN CONTROL

4.1 Change In Control. No compensation shall be payable under this Article IV
unless and until (a) there shall have been a Change in Control of the Company
during the Term and (b) Executive’s employment by the Company thereafter shall
have been terminated in accordance with Section 4.2. For purposes of this
Agreement, a Change in Control means the happening of any of the following:

(a) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, other than the Company, a wholly-owned
subsidiary thereof, any employee benefit plan of the Company or any of its
Subsidiaries becomes the beneficial owner of the Company’s securities having 50%
or more of the combined voting power of the then outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); or

(b) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction.

4.2 Termination. If a Change in Control of the Company shall have occurred
during the Term, Executive shall be entitled to the compensation provided in
Section 4.3 upon the subsequent: (i) expiration of this Agreement (if the
expiration occurs within eighteen months of the Change of Control and the
Company, as opposed to Executive, elects not to extend the Term for a period at
least equal to eighteen months following a Change of Control (on substantially
the same terms and conditions which existed immediately prior to such Change of
Control)), or (ii) termination of Executive’s employment with the Company by
Executive or by the Company within eighteen months of the Change in Control of
the Company unless such termination is as a result of (I) Executive’s death;
(II) Termination by Reason of Disability (as defined in Section 4.2(a)); (III)
Termination by Reason of Retirement (as defined in Section 4.2(b); (IV)
Termination With Cause (as defined in Section 4.2(c)); or (V) termination by the
Executive other than a Termination for Good Reason (as defined in
Section 4.2(d)).

(a) As used in this Article IV, “Termination by Reason of Disability” means a
termination of the Executive by the Company by reason of Executive’s inability,
as determined by the Board, to perform Executive’s regular duties and
responsibilities due to physical or mental illness which has lasted for six
months and, within 30 days after written notice of termination is thereafter
given by the Company, Executive shall not have returned to the full-time
performance of Executive’s duties.

(b) As used in this Article IV, “Termination by Reason of Retirement” means a
termination by the Company or Executive of Executive’s employment based on
Executive’s having reached age 65 or such other age as shall have been fixed in
any arrangement established with Executive’s consent with respect to Executive;
and in all instances subject to applicable law.

(c) As used in this Article IV, “Termination With Cause” means the termination
by the Company of Executive’s employment at any time after the Company believes
in good faith it has actual knowledge of the occurrence of any of the following
events on the part of Executive: indictment or conviction for fraud,
misappropriation or embezzlement (or any other felony or crime of moral
turpitude), gross neglect of duty, material breach of this Agreement, a material
act of dishonesty or disloyalty, the inability by Executive to discharge

 

5



--------------------------------------------------------------------------------

Executive’s material duties due to alcohol or drug addiction, or gross
misconduct inimical to the best interests of the Company; provided, however,
that termination of employment solely due to unsatisfactory job performance
shall not be considered a Termination With Cause.

(d) As used in this Article IV, “Termination for Good Reason” means a
termination by the Executive upon the occurrence of (without Executive’s express
written consent): (i) the failure of a successor entity to assume the Company’s
obligations under this Agreement (as more fully provided in Section 6.8
hereunder), (ii) a material reduction in Executive’s Base Salary or a material
reduction in the health and welfare insurance, retirement and other benefits
available to Executive as of the Commencement Date, except for reductions in
such benefits as shall become in effect for senior executive employees of the
Company generally, (iii) a material diminution in the Executive’s duties,
responsibilities or effective authority or any adverse changes in the
Executive’s titles or positions, or (iv) the relocation of Executive’s principal
office to a location more than fifty (50) miles from Nashville, Tennessee;
provided that Executive shall have notified the Company of the existence of the
condition(s) referenced above within ninety (90) days of Executive’s actual
knowledge of the initial existence of such condition, and the Company shall have
failed to remedy such condition within thirty (30) days of receiving such notice
(and any such election on the part of Executive to thereafter terminate
employment for “Good Reason” as contemplated under this subsection 4.2(d) must
occur within ten (10) days following the Company’s failure to remedy such
condition, or Executive’s rights thereafter to terminate on account of such
condition shall be waived). For the avoidance of doubt, subsequent occurrences
of these events shall start new time periods described in this paragraph.

(e) Notice of Termination. Any termination by the Company under this Article IV
shall be communicated by a Notice of Termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which indicates
those specific termination provisions in this Agreement relied upon and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provisions so
indicated. For purposes of this Agreement, no such purported termination by the
Company shall be effective without such Notice of Termination.

(f) Date of Termination. “Date of Termination” shall mean (a) if Executive’s
employment is terminated by the Company, the date on which a Notice of
Termination is given (or if the Agreement expires, the last day of the Term), or
(b) if Executive terminates Executive’s employment pursuant to Section 4.2(d),
the expiration of the thirty (30) day cure period without the Company remedying
the applicable condition described in Section 4.2(d) (provided Executive has
timely elected to terminate employment following such thirty (30) day cure
period having passed without appropriate remedy).

4.3 Compensation Upon Termination of Employment / Expiration of Agreement.

If the Company shall terminate Executive’s employment within eighteen months
following a Change in Control other than pursuant to Section 4.2(a), 4.2(b),
4.2(c) or a termination following Executive’s death, or if Executive shall
terminate Executive’s employment within eighteen months following a Change in
Control by reason of a Termination for Good Reason (as defined in
Section 4.2(d)), or if the Company permits the Agreement to expire within
eighteen months following a Change in Control, then the Company shall:

(i) pay to Executive as severance pay in a lump sum, in cash (minus applicable
withholdings and deductions), on the fifth day following the Date of
Termination, an amount equal to one hundred fifty percent (150%) of Executive’s
then current Base Salary; provided, however, that if the lump sum severance
payment under this Section 4.3, either alone or together with other payments
which Executive has the right to receive from the Company, would constitute a
“parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), at the written election of the Executive such
lump sum severance payment shall be reduced to the largest amount as shall
result in no portion of the lump sum severance payment under this Section 4.3
being subject to the excise tax imposed by Section 4999 of the Code; and

(ii) provide Executive with the Health Benefit Continuation Benefit for a period
of twelve (12) months following the Date of Termination; provided however, that
such continued benefits shall terminate on the date or dates Executive receives
substantially similar coverage and benefits, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer (such coverage and benefits to be determined on a coverage-by-coverage
or benefit-by-benefit basis).

 

6



--------------------------------------------------------------------------------

The foregoing severance and benefits shall be conditioned upon the parties’
execution (and non-revocation) of a Severance Agreement and Executive not being
then or thereafter in material breach of this Agreement.

ARTICLE V.

NONCOMPETITION, NONSOLICITATION AND CONFIDENTIALITY

5.1 Noncompetition.

(a) So long as Executive remains employed by the Company, Executive shall not
compete, directly or indirectly, with the Company. In accordance with this
restriction, but without limiting its terms, Executive shall not:

(i) enter into or engage in any business which competes with the business of the
Company; or

(ii) promote or assist, financially or otherwise, any person, firm, association
or corporation or any other entity engaged in any business which competes with
the business of the Company.

(b) For a period of twelve (12) months following termination of Executive’s
employment with the Company for any reason (the “Non-compete Period”), Executive
shall not enter into or engage in any business that competes with the Company’s
business; provided however, upon the occurrence of the condition noted in
Section 3.2(b) hereunder, the Non-compete Period shall be shortened to
twenty-six (26) weeks following the termination of Executive’s employment.

(c) During the Non-compete Period, Executive shall not promote or assist
financially or otherwise, any person, firm, association, partnership,
corporation, or any other entity engaged in any business which competes with the
Company’s business.

(d) For the purposes of this Section 5.1, Executive understands that Executive
shall be competing if Executive engages in any or all of the activities set
forth herein directly as an individual on Executive’s own account, or indirectly
as a partner, joint venturer, employee, agent, consultant, officer and/or
director of any firm, association, corporation, or other entity, or as a
stockholder of any corporation in which Executive owns, directly or indirectly,
individually or in the aggregate, more than one percent (1%) of the outstanding
stock; provided, however, that at such time as Executive is no longer employed
by the Company, Executive’s direct or indirect ownership as a stockholder of
less than five percent (5%) of the outstanding stock of any publicly traded
corporation shall not by itself constitute a violation of this Section 5.1.

(e) For the purposes of this Section 5.1, the Company’s business is defined as
owning, operating and/or franchising restaurants in either the casual dining
segment, steakhouse segment (with an average check in excess of $25.00),
high-end / polished casual segment of the restaurant industry, or any other
segment of the restaurant industry in which the Company shall own, operate or
franchise restaurants during the Term and as of the date of termination of
Executive’s employment with the Company. Executive understands that the
activities described in this Section 5.1, shall be prohibited only to the extent
that the company or concept competing / potentially competing with the Company
has a restaurant operating or under development (or contemplated for
development) within the parameters set forth above and within a 25 mile radius
of any Company restaurant in operation, franchised or actively under development
or contemplated for development by the Company at any relevant time of
determination. If it shall be judicially determined that Executive has violated
any of Executive’s obligations under this Section 5.1, then the period
applicable to the obligation which Executive shall have been determined to have
violated shall automatically be extended by a period of time equal in length to
the period during which said violation(s) occurred.

 

7



--------------------------------------------------------------------------------

5.2 Nonsolicitation. Executive agrees that, for a period of eighteen (18) months
following Executive’s termination of employment with the Company for any reason,
Executive shall not directly or indirectly at any time solicit or induce or
attempt to solicit or induce any employee(s) of the Company or any of its
parent, subsidiary or affiliate entities to terminate their employment with the
Company or such entity; provided such limitation shall only apply to those
employees of the Company who are at the level of director or above.

5.3 Confidentiality.

(a) During the Term and at any time thereafter, Executive shall not disclose,
furnish, disseminate, make available or, except in the ordinary course of
performing Executive’s duties on behalf of the Company, use any intellectual
property, trade secrets or confidential or proprietary business and technical
information of the Company, or its parent, subsidiaries or affiliated entities
without limitation as to when it was acquired by Executive or whether it was
compiled or obtained by, or furnished to Executive while Executive was employed
by the Company. Such intellectual property, trade secrets and confidential or
proprietary business and technical information are considered to include,
without limitation, development plans, financial statistics, research data, or
any other statistics and plans contained in monthly and annual review books,
profit plans, capital plans, critical issues plans, strategic plans, or
marketing, real estate, or store operations plans. Any such information created
by Executive during Executive’s tenure, whether alone or in collaboration with
other employees of the Company, shall constitute a “work made for hire”, shall
be owned solely and exclusively by the Company (and afforded the protection of
the confidentiality provisions herein), and the Executive hereby assigns any and
all right, title and interest in and to the same to the Company, and shall
execute any such assignments, certificates, instruments or documents which the
Company may reasonably request to document and effect the provisions of this
paragraph. Executive specifically acknowledges that all such information,
whether reduced to writing or maintained in Executive’s mind or memory and
whether compiled by the Company and/or Executive derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from its disclosure or use, that reasonable
efforts have been put forth by the Company to maintain the confidentiality of
such information, that such information is and shall remain the sole property of
the Company and that any retention and use of such information during or after
the termination of Executive’s relationship with the Company (except in the
course of Executive’s performance of Executive’s duties during the Term) shall
constitute a misappropriation of the Company’s trade secrets and related
intellectual property and confidential information; provided, however, that this
restriction shall not apply to information which is in the public domain or
otherwise made public by others through no fault of Executive.

(b) The above restrictions on disclosure and use of confidential information
shall not prevent Executive from: (i) using or disclosing information in the
good faith performance of Executive’s duties on behalf of the Company;
(ii) using or disclosing information to another employee to whom disclosure is
required to perform in good faith the duties of either person on behalf of the
Company; (iii) using or disclosing information to another person or entity bound
by a duty or an agreement of confidentiality as part of the performance in good
faith of Executive’s duties on behalf of the Company or as authorized in writing
by the Company; (iv) at any time after the period of Executive’s employment
using or disclosing information to the extent such information is, through no
fault or disclosure of Executive, generally known to the public; (v) using or
disclosing information which was not disclosed to Executive by the Company or
otherwise during the period of Executive’s employment which is then disclosed to
Executive after termination of Executive’s employment with the Company by a
third party who is under no duty or obligation not to disclose such information;
or (vi) disclosing information as required by law. If Executive becomes legally
compelled to disclose any of the confidential information, Executive shall
(i) provide the Company with reasonable prior written notice of the need for
such disclosure such that the Company may obtain a protective order; (ii) if
disclosure is required, furnish only that portion of the confidential
information which, in the written opinion of Executive’s counsel delivered to
the Company, is legally required; and (iii) exercise reasonable efforts to
obtain reliable assurances that confidential treatment shall be accorded to the
confidential information.

(c) Executive expressly agrees and understands that the remedy at law for any
breach by Executive of this Article V will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that upon any violation of any
provision of this Article V, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach without the necessity of proof of actual damage. Nothing in this
Agreement shall be deemed to limit the Company’s remedies at law or in equity
for any further breach by Executive of any of the provisions of this Agreement
which may be pursued or availed of by the Company.

 

8



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

6.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

 

   If to the Company:      

O’Charley’s Inc.

3038 Sidco Drive

Nashville, Tennessee 37204

Attention: Chief Executive Officer

   If to Executive:                Marc A. Buehler            

9720 Kennemer Drive

Plano, TX 75025

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

6.2 Modification / Integration. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.

6.3 Validity / Survival. The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect. The
provisions of Section 3.2, Section 4.3 and Article 5 shall continue in full
force and effect following the expiration or earlier termination of this
Agreement.

6.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

6.5 Legal Fees and Expenses. In the event either party hereto shall institute
litigation against the other party hereto relating to the interpretation or
enforcement of this Agreement, the prevailing party in such litigation (as
determined following a final, non-appealable judgment by a court of competent
jurisdiction) shall be entitled to recover from the other party any and all
attorneys’ and related fees and expenses incurred by the prevailing party in
such litigation.

6.6 No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as the result of employment by another
employer after the Term, or otherwise.

6.7 Indemnification. It is understood and agreed that the Company will indemnify
Executive (including advancing expenses) to the fullest extent permitted by
Tennessee law and the Company’s Charter and Bylaws for any judgments, amounts
paid in settlement and reasonable expenses, including reasonable attorneys’
fees, incurred by Executive in connection with the defense of any lawsuit or
other claim to which Executive is made a party by reason of being an officer,
director or employee of the Company or any of its subsidiaries.

 

9



--------------------------------------------------------------------------------

6.8 Assignment; Successor to the Company. This Agreement is not assignable by
either party without the prior written consent of the other except that the
Company may assign it without such consent to any parent, subsidiary or
affiliated entity, and upon such entity’s assumption of the Company’s duties and
obligations hereunder, such entity shall succeed to each of the Company’s rights
hereunder. Upon such assignment and assumption, Executive agrees to and becomes
an employee of such entity, and all references to the Company in this Agreement
shall, as the context requires, be deemed to be to the entity to which such
assignment, assumption and employment relate. The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement in form and substance satisfactory to the
Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. Any failure of the Company to obtain such agreement prior to the
effectiveness of any such succession or assignment shall be a material breach of
this Agreement and shall entitle the Executive to terminate the Executive’s
employment and such termination shall constitute a Termination for Good Reason
under Article IV. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assign to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 6.8 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. Notwithstanding anything to the contrary
herein, this Agreement, in the event of the death of Executive, shall inure to
the benefit of and be enforceable by Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If Executive should die while any amounts are still
payable to Executive hereunder, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to Executive’s estate.

6.9 Governing Law; Arbitration. This Agreement and any amendments thereto shall
become and shall be governed by, and construed in accordance with, the internal,
substantive laws of the State of Tennessee. Executive acknowledges that any
action for breach of this Agreement or of any term of this Agreement is subject
to that certain Arbitration Agreement in effect between Executive and Company
and executed prior to the date hereof (the “Arbitration Agreement”). Executive
reaffirms the enforceability of the Arbitration Agreement both with respect to
this Agreement and his employment with Company, and agrees not to challenge the
enforceability of the same.

6.10 Section 409A Provisions. It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A of the Code and (ii) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
the Company determines (i) that on the date of Executive’s termination of
employment or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then (A) such payments shall
be delayed until the date that is six (6) months after the date of the
Executive’s termination of employment with the Company, or such shorter period
that, as determined by the Company, is sufficient to avoid the imposition of
Section 409A Taxes (the “Payment Delay Period”). Any payments delayed pursuant
to this Section 6.10 shall be made in a lump sum on the first day of the seventh
month following the Executive’s termination of employment, or such earlier date
that, as determined by the Company, is sufficient to avoid the imposition of any
Section 409A Taxes.

6.11 Entire Agreement. With the exception of the Arbitration Agreement which
shall not in any manner be affected, modified or revised by the terms of this
Agreement, this Agreement supersedes the provisions of each and every other
agreement or understanding, whether oral or written, between the undersigned and
the Company relating to the subject matter contained herein, and any such
agreement or understanding shall be of no further force and effect. The
provisions of this Agreement are severable and if any one or more provisions may
be determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions and any partially unenforceable provision, to the extent
enforceable in any jurisdiction, shall, nevertheless, be binding and

 

10



--------------------------------------------------------------------------------

enforceable. The parties hereto agree that when fully executed, the foregoing
shall constitute a legally enforceable agreement between the parties, which also
shall inure the benefit of the Company’s successors and assigns and Executive’s
heirs and personal representatives.

6.12 Review of Agreement by Executive. Executive represents that prior to
signing this Agreement, Executive has read, fully understands and voluntarily
agrees to the terms and conditions as stated above, that Executive was not
coerced to sign this agreement, that Executive was not under duress at the time
Executive signed this Agreement and that, prior to signing this Agreement,
Executive had adequate time to consider entering into this Agreement, including
without limitation, the opportunity to discuss the terms and conditions of this
Agreement, as well as its legal consequences, with an attorney of his choice
(and at Executive’s sole expense). This Agreement shall become effective as of
the date hereof.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

O’CHARLEY’S INC. By:   /s/ David Head Name: David Head Title: President and
Chief Executive Officer EXECUTIVE /s/ Marc A. Buehler Name: Marc A. Buehler

Signature Page to O’Charley’s Inc. Executive Employment Agreement